PER CURIAM:
This claim was submitted for decision based upon a duly executed stipulation which revealed the following facts: Claimant is the owner of a residence and tract of land located on Local Service Route 39, also known as Aaron’s Fork Road, in South Charleston, Kanawha County, West Virginia. During the fall of 1979, in a slide correction procedure, the respondent Department of Highways drove pilings along Local Service Route 39, a highway owned and maintained by the respondent. In the course of this slide correction, displaced rock and dirt slid down on a two-inch gas line, damaging it. As a result of the damage, claimant incurred expenses in the amount of $583.74.
As the damage to the gas line occurred because of the negligence of the respondent, which negligence was the proximate cause of the damage, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $583.74.